PER CURIAM.
This cause is before us on appeal from the summary denial of appellant’s motion for postconviction relief under Rule 3.850, Florida Rules of Criminal Procedure. Appellant asserts that: (1) he was denied effective assistance of counsel; (2) his plea was not freely and voluntarily entered, as he was under the influence of medication at the time he entered his plea; and (3) the trial erred m refusing to allow him to withdraw his plea prior to sentencing.
The trial court summarily denied the motion but failed to attach those portions of the record which support the grounds for denial. See Stinyard v. State, 476 So.2d 277 (Fla. 2d DCA 1985), and Vann v. State, 561 So.2d 21 (Fla. 2d DCA 1990). We therefore reverse and remand the trial court’s order for proceedings consistent herewith.
BOOTH, SMITH and WIGGINTON, JJ., concur.